DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 4, 6, 13, 16, 17, 26, 27, 29 – 32, 34, and 36 as originally presented
Claims 5, 7, 11, 12, 15, 23, 33, 35, 37, and 38 have been amended
Claims 8 – 10, 14, 18 – 22, 24, and 25 have been canceled

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “at least one of the sources of hydraulic fluid.” Claim 23 is dependent from claim 1 which previously recites the limitation “one or more sources of hydraulic fluid.” It is unclear if the limitation of claim 23 is directed towards at least one 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0192117, (“Bridges”), in view of WO 92/22748, (“Caspar”).
Regarding Claim 1: Bridges discloses a well service pump system (Figures 1 – 16) for delivering fracturing fluid at high pressure to a well (at least [0003] and [0013]), the pump system comprising: three or more working fluid pump assemblies (At least six pump assemblies are shown in each of Figures 7 and 13; At least two sets of three pumps are disclosed), each comprising: a working fluid end cylinder (70) having an end cylinder housing (150), a plunger rod (86a) configured to reciprocate in the end cylinder housing (As shown in at least Figures 8 – 10); and a hydraulic ram cylinder (66) having a ram cylinder housing (154), a ram piston (156) configured to reciprocate in the ram cylinder housing (As shown in at least Figure 14), and a piston rod (102) coupled to the ram piston and coupled to the plunger rod of the working fluid end cylinder such that piston of the hydraulic ram cylinder can be actuated to move the plunger rod of the working fluid end cylinder : in a first direction (162) to expel working fluid from the end cylinder housing during a forward stroke of the plunger rod (Figure 7; [0056], “in a first direction 162 to expel working fluid from the end cylinder housing during a forward stroke of the plunger rod”), and in a second direction (166) to draw working fluid into the end cylinder housing during a return stroke of the plunger rod (Figure 7; [0056], “in a second direction 166 to draw working fluid into the end cylinder housing during a return stroke of the plunger rod”); and a sensor (338) configured to detect a parameter indicative of the position of the plunger rod of the working fluid end cylinder and/or the position of the ram piston of the hydraulic ram cylinder (Figure 14; [0067], “system 50a (e.g., control system 314) further comprises a a plurality of position sensors 338 each coupled to a different one of the hydraulic ram cylinders (e.g., 66a-1) and configured to detect the position of the ram piston (156) in the ram cylinder housing (154)”); one or more sources of hydraulic fluid (62, 318, 138) configured to selectively direct pressurized hydraulic fluid to each of the hydraulic ram cylinders to drive the respective ram piston in at least one of the first and second directions ([0046], “Hydraulic pumps 62 provide the driving fluid to operate the hydraulic ram cylinders 66 which, in turn, operate the fluid end cylinders 70 to pump working fluid into a well under high pressure”); a control system (314) coupled to the sensors and configured to sequentially actuate the hydraulic ram cylinders to deliver a continuous output flow of the working fluid from the pump system to the well (Figure 16; [0069], “the hydraulic ram cylinders (66a) are actuated (e.g., via control system further configured to: determine how many of the working fluid pump assemblies are operational; and adjust the timing of actuation of each of the operational ones of the working fluid pump assemblies based on the number of operational working fluid pump assemblies.  
Caspar teaches a hydraulically powered pumping apparatus similar in design and function to that of Bridges (Figures 1 – 5b) having one or more sources of hydraulic fluid (A) coupled to one or more pumping pistons (N1 – NX) cooperating together to create an intensified high pressure output (H), and further comprising a control system (F) further configured to: determine how many of the working fluid pump assemblies are operational; and adjust the timing of actuation of each of the operational ones of the working fluid pump assemblies based on the number of operational working fluid pump assemblies (Page 7, Lines 5 – 10, “the unit may perform a self diagnostic analysis (for example input vs. output), thus being able to identify the ‘missing’ unit suspect of impending failure”; Page 12, Line 30 – Page 13, “in this manner the continuous jet is not interfered with;” Line 25,  Page 13, Line 26 – Page 14, Line 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the control methodology of Caspar into the controller and operation of Bridges such that the controller of Bridges would determine how many of the fluid pump assemblies are working an operational with the predicted results that the apparatus may continue to operate with a reduced capacity 
Regarding Claim 2: Bridges in view of Caspar teaches the well service pump system of claim 1; once combined, Bridges in view of Caspar further teaches where the control system is configured to: adjust the timing of actuation of each of the operational ones of the working fluid pump assemblies based on the number of operational working fluid pump assemblies relative to the total number of working fluid pump assemblies (Bridges discloses the timing of actuation of each of the working fluid pump assemblies while Caspar teaches the control of the apparatus to include the adjustment of timing based on the number of operational ones of the working fluid pump assemblies; As Bridges teaches control of the timing of actuation, once combined with Caspar, Bridges would subsequently operate in such an adjusted fashion that the operating working fluid pump assembles would be adjusted to meet the timing requirements for continuous output).
Regarding Claim 3: Bridges in view of Caspar teaches the well service pump system of claim 2; Bridges further discloses where the control system comprises a processor ([0068], “control system 314 comprises one or more processors and/or a programmable logic controllers (PLCs) configured to sequentially actuate working fluid pump assemblies 82a (i.e., via hydraulic ram cylinders 66a)”) or programmable logic controller (PLC) configured to sequentially actuate the working fluid pump assemblies such that the hydraulic ram cylinder of a first one of the working fluid pump assemblies is beginning its forward stroke as the hydraulic ram cylinder of a second one of the working fluid pump assemblies is ending its forward stroke 
Regarding Claim 4: Bridges in view of Caspar teaches the well service pump system of claim 3; Bridges further discloses where the processor or PLC is configured to sequentially actuate the working fluid pump assemblies such that the hydraulic ram cylinder of a third one of the working fluid pump assemblies is beginning its forward stroke when the hydraulic ram cylinder of the first one of the working fluid pump assemblies is a fraction of the way through its forward stroke, where the fraction equals 1/(n-1), and n equals the number of operational working fluid end cylinders (As shown in at least Figure 16; the three working fluid pump assemblies 66a-1 – 66a-3 operate in the manner described such that a third pump a-3 is beginning its forward stroke when a first one a-1 is ½ the way through its forward stroke; [0069], “the first and fourth hydraulic ram cylinders (66a-1 and 66a-4) are just beginning their forward stroke (which may be referred to as top dead center or TDC), the pistons (156) of the third and sixth hydraulic ram cylinders (66a-3 and 66a-6) are just ending their forward stroke (which may be referred to as bottom dead center or BDC)”).  
Regarding Claim 5: Bridges in view of Caspar teaches the well service pump system of claim 1; Bridges further discloses where the three or more working fluid pump assemblies comprises six or more of the working fluid pump assemblies (As shown in at least Figures 7 and 13), and the control system is configured to control the working fluid pump assemblies in two sets each with three or more working fluid pump assemblies ([0069], “the first and fourth hydraulic ram cylinders (66a-1 and 66a-4) are just beginning their forward stroke (which may be referred to as top dead center or TDC), the pistons (156) of the third and sixth hydraulic ram cylinders (66a-3 and 66a-6) are just ending their forward stroke (which may be referred to as bottom dead center or BDC)”).  
Regarding Claim 6: Bridges in view of Caspar teaches the well service pump system of claim 5; once combined, Bridges in view of Caspar further teaches where the control system is configured to: determine how many of the working fluid pump assemblies are operational in each set (As discussed in the aforesaid rejection of claims 1 and 2, Bridges in view of Caspar teaches the determination of the number of working assemblies as Bridges further discloses six pump assemblies operating in two sets as discussed in the aforesaid rejection of claim 5); and adjust the timing of actuation of each of the operational ones of the working fluid pump assemblies in each set based on the number of operational working fluid pump assemblies in the respective set, independently of the timing of the other set (Once combined, it would have been obvious to one of ordinary skill in the art to have adjusted the timing of each set independently of the other with the predicted result that such operation will allow for a higher level of pumping output than artificially throttling each pump set regardless of the presence of a non-operation fluid pump assembly in such a set).  
Regarding Claim 7: Bridges in view of Caspar teaches the well service pump system of claim 5; once combined, Bridges in view of Caspar further teaches where the control system is further configured to, if one of the sets has fewer than a threshold number of operational working fluid pump assemblies, not adjust the timing of the sets independently, and instead treat all operational working fluid pump assemblies as a single set for purposes of adjusting the timing of actuation of the operational ones of the working fluid pump (Bridges in view of Caspar does not explicitly disclose or teach adjustment of the timing of two sets such that the sets are merged into a single set if one of the sets has fewer than a threshold number of operation working fluid pump assemblies. However, as shown in the aforesaid rejections of claims 1 – 6, Bridges in view of Caspar teaches the adjustment of timing and the operation of a set number of pump assemblies as sub-sets (i.e. six assemblies operated in two sets of three). It would have been obvious to one of ordinary skill in the art to have adjusted the timing of two sub-sets of three as a single set if one sub-set had fewer than a threshold number of working assemblies such as if one sub-set only had one working assembly. It would have been obvious to try to merge the two sub-sets as it is clear that the operation of a sub-set of only one working assembly will not produce the desired smooth output flow v a combined sub-set of four working assemblies).
Regarding Claim 11: Bridges in view of Caspar teaches the well service pump system of claim 3; Bridges further discloses where the processor or PLC is configured to actuate each of the working fluid pump assemblies, via adjustment of the source of pressurized working fluid, such that the duration of the forward stroke is twice the duration of the return stroke ([0069], “To facilitate these relative relationships between the pistons, the return stroke must be equal to or less than one half of the duration of the forward stroke”).  
Regarding Claim 23: Bridges in view of Caspar teaches the well service pump system of claim 1; Bridges further discloses wherein at least one of the sources of hydraulic fluid comprises a fixed-displacement hydraulic pump ([0046], “Hydraulic pumps 62 provide the driving fluid to operate the hydraulic ram cylinders 66 which, in turn, operate the fluid end cylinders 70 to pump working fluid into a well under high pressure.  The hydraulic pumps may be obtained commercially, for example the ParkerTM P16 Series, available from Parker Hannifin Corporation.”; Examiner notes that disclosed pump is a well-known iron and aluminum fixed displacement gear pump).
Regarding Claims 26 – 37: Claims 26 – 37 are presented as the method of operating the apparatus of at least claims 1 – 7, 11, and 23 which have been rejected in view of Bridges, Caspar, and Sato. Claims 26 – 37 are additionally rejected in view of Bridges, Caspar, and Sato as claims 26 – 37 are presented as the normal and usual operation of the apparatus of claims 1 – 7, 11, and 23. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 E2d 1324, 231 USPQ 136 (fed Cor, 1986). See MPEP 2112.02.

Claims 12, 13, 15 – 17, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0192117, (“Bridges”), in view of WO 92/22748, (“Caspar”), and US 2017/0089328, (“Sato”).
Regarding Claim 12: Bridges in view of Caspar teaches the well service pump system of claim 1; however, Bridges fails to explicitly disclose where the one or more sources of hydraulic fluid comprise: a plurality of bi-directional pumps, each coupled to a respective one of the working fluid pump assemblies such that the bi-directional pump is in fluid communication with the first hydraulic port and the second hydraulic port of the hydraulic ram cylinder to pump hydraulic fluid: from the second hydraulic port directly into the first hydraulic port to actuate the ram piston to drive the plunger rod in the first direction; and from the first hydraulic port directly into the second hydraulic port to actuate the ram piston to drive the plunger rod in the second direction.  The sources of hydraulic fluid of Bridges are disclosed as being single direction pumps which operation by puling fluid from the hydraulic reservoir 138 and supplying the fluid to the directional control valves 318 whose placement is controlled by the controller 314 which subsequently controls the direction of piston travel of each of the assemblies such that they operate in either suction or discharge.
Sato teaches a fluid pressure producing apparatus (Figure 1) which utilizes a bi-direction pump (11) ([0023]) to activate a hydraulic piston (23) to produce a fluid pressure. The general arrangement of Sato is similar to that of Bridges wherein a motor is paired with a hydraulic pump to power a hydraulic piston, Sato differs from Bridges in that the hydraulic pump is used to control the travel direction of the hydraulic piston v the directional control valve arrangement utilized by Bridges.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement of Bridges to eliminate the need for directional control valves through the use of bi-directional pump as taught by Sato with the predicted results that the elimination of the valves will reduce the 
Once combined, Bridges in view of Caspar, and Sato, teaches where the one or more sources of hydraulic fluid comprise: a plurality of bi-directional pumps, each coupled to a respective one of the working fluid pump assemblies such that the bi-directional pump is in fluid communication with the first hydraulic port and the second hydraulic port of the hydraulic ram cylinder to pump hydraulic fluid: from the second hydraulic port directly into the first hydraulic port to actuate the ram piston to drive the plunger rod in the first direction; and from the first hydraulic port directly into the second hydraulic port to actuate the ram piston to drive the plunger rod in the second direction.
Regarding Claim 13: Bridges in view of Caspar, and Sato, teaches the well service pump system of claim 12; Bridges further discloses comprising a fluid reservoir (138) configured to be in fluid communication with each of the plurality of bi-directional pumps to compensate for leakage in the system (Bridges discloses the use of fluid reservoirs 138 to supply the hydraulic circuits and capable of operating in a manner well known in the art to compensate for fluid lost due to leakage in the system).  
Regarding Claim 15: Bridges in view of Caspar, and Sato, teaches the well service pump system of claim 12; Bridges further discloses comprising a motor (54) configured to drive each of the bi-directional pumps to direct fluid to the first and second ports (As shown in at least Figures 2 and 13; [0046], “As has been briefly described, a diesel engine 54 and hydraulic gear box 58 provide power to one or more 
Regarding Claim 16: Bridges in view of Caspar, and Sato, teaches the well service pump system of claim 15; Bridges further discloses comprising a pump drive (58) coupled to the motor and to each of the bi-directional pumps, the pump drive configured to transfer mechanical energy from the motor to each of the bi-directional pumps (As shown in at least Figures 2 and 13; [0046], “As has been briefly described, a diesel engine 54 and hydraulic gear box 58 provide power to one or more open loop hydraulic pumps 62 which provide a source of driving fluid under high pressure”).  
Regarding Claim 17: Bridges in view of Caspar, and Sato, teaches the well service pump system of claim 16; Bridges further discloses wherein at least one of the bi- directional pumps is mounted to the pump drive (At least one of the pumps is shown mounted to the pump dive in at least Figures 4 and 5; [0055], “a hydraulic drive gear box 58a coupled to an output shaft of the diesel engine (e.g., crankshaft); one or more (e.g., four as shown) hydraulic pumps 62a coupled to hydraulic drive gear box 58a”).  
Regarding Claim 38: Claim 38 is presented as the method of operating the apparatus of at least claims 12, 13, and 15 – 17 which have been rejected in view of Bridges, Caspar, and Sato. Claim 38 is additionally rejected in view of Bridges, Caspar, and Sato as claim 38 is presented as the normal and usual operation of the apparatus of claims 12, 13, and 15 – 17. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,527,954 – Control of pumping apparatus with multiple piston pumps
US 3,234,882 – Control of pumping apparatus with multiple piston pumps
US 6,126,401 – Control of bidirectional piston with bidirectional pump
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/BENJAMIN DOYLE/Examiner, Art Unit 3746